EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

﻿

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is effective as of April  30,
2018 (the “Effective Date”), by and between Wagz, Inc., a Delaware corporation
(“Buyer”), and SigmaTron International, Inc., a Delaware corporation (“Seller”).

﻿

RECITALS:

﻿

A.    At a UCC foreclosure sale (the “Foreclosure Sale”) held on April 30, 2018,
Seller foreclosed on its security interest and acquired all of the assets of
Petzila, Inc. (“Petzila”) that were subject to Seller’s security interest as
follows:

all of Petzila’s property, wherever located, whether now owned or existing or
hereafter acquired or arising, and all proceeds and products thereof (the
“Acquired Assets”).

B.    Seller desires to sell the Acquired Assets to Buyer as soon as possible
after the conclusion of the Foreclosure Sale and Buyer desires to so purchase
the Acquired Assets from Seller, all upon the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

﻿

ARTICLE 1.  SALE OF Acquired ASSETS

1.1.    Sale of the Acquired Assets.  Subject to the terms and conditions set
forth in this Agreement, at the Closing (as hereinafter defined), Seller shall
sell, convey, transfer, assign and deliver to Buyer, and Buyer shall purchase
from Seller, all of Seller’s right, title and interest in and to the Acquired
Assets.

1.2.    Location.  Risk of loss of the Acquired Assets passes to Buyer on the
Closing.  Buyer acknowledges and agrees that it accepts delivery of the Acquired
Assets wherever located on the Closing.

ARTICLE 2.  CLOSING AND CONSIDERATION

2.1.    Time and Place of Closing.  The closing of the sale by Seller to Buyer
of the Acquired Assets as contemplated by this Agreement shall take place and be
effective as soon as possible after the conclusion of the Foreclosure Sale (the
“Closing”).  The Closing shall take place at Seller’s place of business in Union
City, California.

2.2.    Purchase Price.  As total consideration for the Acquired Assets, Buyer
shall pay to Seller the purchase price (the “Purchase Price”) equal to: cash
plus shares of stock (the “Equity”)  plus the additional consideration, all as
described on SCHEDULE A.

2.3.    Buyer’s Deliveries.  By 5:00 p.m. (Chicago, Illinois) on the fourth
business day after the Closing, Buyer will (a) pay to Seller the cash portion of
the Purchase Price in immediately available funds in accordance with wire
transfer instructions provided by Seller, (b) deliver to Seller certificate(s)
representing the Equity, and (c) deliver to Seller a signed copy of the General
Assignment and Bill of Sale in the form attached hereto as SCHEDULE B (the “Bill
of Sale”). 





--------------------------------------------------------------------------------

 



2.4.    Seller’s Deliveries.  By 5:00 p.m. (Chicago, Illinois) on the fourth
business day after the payment and deliveries required in paragraph 2.3, Seller
will deliver to Buyer a signed copy of the Bill of Sale.

ARTICLE 3.  REPRESENTATIONS AND WARRANTIES OF SELLER

As of the Closing, Seller hereby agrees with and represents and warrants to
Buyer as follows:

﻿

3.1    Organization.  Seller is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.

3.2    Authority.  Seller has full power and authority to make, execute, deliver
and perform this Agreement and the Bill of Sale and to consummate the sale
contemplated hereby.  The making, execution, delivery and performance of this
Agreement and the Bill of Sale and the consummation of the sale contemplated
hereby have been duly authorized by all necessary corporate action of
Seller.  The representative of Seller whose signature appears on this Agreement
is duly authorized to execute this Agreement on behalf of Seller.  This
Agreement constitutes the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms.

3.3    Title to the Acquired Assets.  Seller sells, transfers, assigns, conveys,
grants and delivers to Buyer all of Seller’s right, title and interest in and to
the Acquired Assets, free and clear of all liens or other encumbrances created
by Seller.    

3.4    Disclaimer of Warranties.  Except as to Seller’s title to the Acquired
Assets as provided in paragraph 3.3, the Acquired Assets are conveyed by Seller
and accepted by Buyer AS IS, WHERE IS AND WITH ALL FAULTS, DEFECTS,
IMPERFECTIONS, LIABILITIES AND NONCOMPLIANCE WITH LAWS, AND WITH NO WARRANTIES,
INCLUDING WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OF POSSESSION, QUIET ENJOYMENT OR THE LIKE AND AGAINST
INFRINGEMENT, AND SELLER HEREBY DISCLAIMS ANY AND ALL SUCH WARRANTIES (BOTH
EXPRESS AND IMPLIED). To the extent required to be binding on the parties, the
disclaimers contained in this Agreement are "conspicuous" disclaimers for
purposes of any applicable law, rule, regulation or order. 

3.5    Securities Representations.  Seller is acquiring the Equity for its own
account, for investment and not for resale; however, nothing herein shall serve
as a bar to any such resale so long as in compliance with applicable law.

3.6    Finder’s or Broker’s Fees.  Seller has not retained a broker or finder in
connection with the sale contemplated by this Agreement and no broker or other
person is entitled to any commission or finder’s fee in connection with Seller’s
sale by reason of any act of or on behalf of Seller.





2

--------------------------------------------------------------------------------

 



ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF BUYER

As of the Closing, Buyer hereby agrees with and represents and warrants to
Seller as follows: 

﻿

4.1.    Organization and Authority.  Buyer is a corporation validly existing and
in good standing under the laws of the State of Delaware.  Buyer has full power
and authority to make, execute, deliver and perform this Agreement and the Bill
of Sale and to consummate the purchase contemplated hereby.  The making,
execution, delivery and performance of this Agreement and the Bill of Sale have
been duly authorized by all necessary corporate action of Buyer.  The
representative of Buyer whose signature appears on this Agreement is duly
authorized to execute this Agreement on behalf of Buyer.  This Agreement
constitutes the legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms.

4.2.    Equity.  Buyer has authorized capital consisting of (i) 40,000,000
shares of common stock, $.001 par value per share, of which (a) 9,975,000 shares
are [voting] Class A Founders Common shares and 9,975,000 are issued and
outstanding, and (b) 4,000,000 shares are [non-voting] Class B Common shares and
3,195,000 are issued and outstanding, (c) 750,000 Class C Common [voting] shares
and 750,000 are issued and outstanding(including the 600,000 common shares
issued in conjunction to this transaction); (ii) 8,750,000 shares are [Class A]
preferred shares, $.001 par value per share, of which 8,750,000 are issued and
outstanding.   The Equity constitutes shares of said Class C common stock, all
of which have been duly authorized and upon the Closing will be validly issued
to Seller, fully paid and non‑assessable.  Except as disclosed on SCHEDULE A,
the Equity is issued to Seller, free and clear of all liens, pledges, security
interests, claims, warrants, rights, shareholder agreements, options, preemptive
or similar rights or other encumbrances and restrictions on voting or transfer.

4.3.    Buyer’s Disclaimer.  In deciding whether to acquire the Acquired Assets,
Buyer is relying solely on Buyer’s investigation of the Acquired Assets and the
Foreclosure Sale and the advice and counsel of its own consultants, agents,
legal counsel and officers.  Buyer understands and acknowledges that Seller has
specifically bargained for the assumption by Buyer of all responsibility to
investigate the Acquired Assets and the Foreclosure Sale and of all risk of
adverse conditions, and has structured the Purchase Price and other terms of
this Agreement in consideration thereof.

4.4.    Finder’s or Broker’s Fees.  Buyer has not retained a broker or finder in
connection with the purchase contemplated by this Agreement and no broker or
other person is entitled to any commission or finder’s fee in connection with
Buyer’s purchase by reason of any act of or on behalf of Buyer.





3

--------------------------------------------------------------------------------

 



ARTICLE 5.    RELEASE

﻿

Buyer releases Seller and its disclosed or undisclosed, direct and indirect
shareholders, officers, directors, trustees, partners, principals, members,
employees, agents, affiliates, representatives, consultants, accountants,
lenders, contractors, attorneys and other advisors, and any successors or
assigns of the foregoing (collectively with Seller, the "Seller Related
Parties") from and against any and all claims which Buyer and its disclosed or
undisclosed, direct and indirect shareholders, officers, directors, trustees,
partners, principals, members, employees, agents, affiliates, representatives,
consultants, accountants, lenders, contractors, attorneys and other advisors,
and any successors or assigns of the foregoing (collectively with Buyer, the
"Buyer Related Parties") has or may have arising from or related to the Acquired
Assets, and neither Buyer nor any Buyer Related Parties shall look to Seller
or any Seller Related Parties in connection with the foregoing for any redress
or relief.

﻿

ARTICLE 6.    NOTICES

All notices and other communications required under this Agreement shall be in
writing and effective: (a) upon receipt if hand delivered, (b) upon transmission
if sent by facsimile (with confirmation of transmittal) and confirmed by U.S.
mail, (c) one (1) business day after dispatch by a nationally recognized
overnight delivery service, or (d) three (3) business days after mailing by
certified or registered mail, return receipt requested, to the address stated
below, or to such other address as to which any party shall have previously
notified the other party in writing in conformity with this Article 6:

﻿

﻿

 

 

If to Seller:

SigmaTron International, Inc.

﻿

 

Attention: Gary R. Fairhead, President and CEO

﻿

 

2201 Landmeier Road

﻿

 

Elk Grove Village, IL  60007

﻿

 

(847) 956-8709 (FAX)

﻿

 

Email: gary.fairhead@sgmaintl.com

﻿

 

 

﻿

With a copy to:

Howard and Howard Attorneys PLLC

﻿

 

Attention: Henry Underwood

﻿

 

200 S. Michigan Ave., Ste. 1100

﻿

 

Chicago, IL  60604

﻿

 

(312) 939-5617 (FAX)

﻿

 

Email: hju@h2law.com

﻿

 

 

﻿

If to Buyer:

Wagz, Inc.

﻿

 

Attention: Terry M. Anderton, President and CEO

﻿

 

51 Depot Road

﻿

 

Hampton Falls, NH 03844

﻿

 

1-603-509-9590 (FAX)

﻿

 

Email: terry@wagz.com

 

 

 



4

--------------------------------------------------------------------------------

 

﻿

With copies to:

Cooley Law

﻿

 

Attention: Patrick Mitchell, Esq.

﻿

 

500 Boylston Street, 14th Floor

﻿

 

Boston, MA 02116-3736

﻿

 

617-937-2315 (Office)

﻿

 

617-937-2400 (FAX)

﻿

 

Email: pmitchell@cooley.com

﻿

ARTICLE 7. MISCELLANEOUS

7.1.    Complete Agreement.  This Agreement, including the Schedules attached
hereto, is the complete agreement between the parties relating to the subject
matter hereof and supersedes and replaces all prior negotiations and
agreements.  There are no representations, warranties, covenants, conditions,
terms, agreements, promises, understandings, commitments or other arrangements,
whether express or implied, other than those expressly set forth or incorporated
herein or made in writing on or after the Closing. The invalidity of any portion
hereof shall not affect the validity, force or effect of the remaining
provisions hereof.  If it is ever held that any restriction hereunder is too
broad to permit enforcement of such restriction to its fullest extent, such
restriction shall be enforced to the maximum extent permitted by law.

7.2.    Specific Performance; Remedies Cumulative.  In addition to and not in
lieu of the Buyer’s obligations hereunder, Buyer recognizes that, if it fails to
perform, observe or discharge any of its obligations under this Agreement, no
remedy at law may provide adequate relief to Seller.  Therefore, Seller is
hereby authorized to demand specific performance of this Agreement, and is
entitled to temporary and permanent injunctive relief in a court of competent
jurisdiction at any time when Buyer fails to comply with any of the provisions
of this Agreement applicable to it.  Each and every right granted hereunder and
the remedies provided for under this Agreement are cumulative and are not
exclusive of any remedies or rights that may be available at law, in equity or
otherwise.

7.3.    Governing Law.  This Agreement will be governed by and construed under
the laws of the State of Delaware without regard to its conflicts of laws
principles.

7.4.    Arbitration.  Any dispute arising under this Agreement will be submitted
to a single JAMS arbitrator in Delaware pursuant to JAMS Streamlined Arbitration
Rules and Procedures.  The decision of the arbitrator will be final and binding
on the parties.  The arbitrator is authorized to award the prevailing party its
attorneys’ and other fees incurred in connection with the arbitration.

7.5.    Expenses.  Except as otherwise specifically provided herein, each of the
parties hereto shall pay its respective counsel fees, accounting fees and other
costs and expenses incurred in connection with the negotiation, making,
execution, delivery and performance of this Agreement.

7.6.    Taxes.  Each party will pay all taxes, if any, it incurs in connection
with the negotiation, making, execution, delivery and performance of this
Agreement.





5

--------------------------------------------------------------------------------

 



7.7.    Binding Agreement; Successors.  This Agreement shall be binding upon,
inure to the benefit of and be enforceable by the successors and assigns of the
parties hereto, provided that no assignment of this Agreement shall be effective
without the express written consent of the other party, which shall not be
unreasonably withheld or delayed.

7.8.    No Third Party Beneficiaries.  This Agreement is made solely for the
benefit of the parties to this Agreement.  Nothing contained in this Agreement
shall be deemed to give any person, partnership, joint venture, corporation,
governmental authority or other entity any right to enforce any of the
provisions of this Agreement, nor shall any of them be a third party beneficiary
of this Agreement.

7.9.    Waiver.  The failure of any party to exercise or enforce any right or
remedy conferred upon it hereunder shall not be deemed to be a waiver of any
such or other right or remedy nor operate to bar the exercise or enforcement of
any thereof at any time thereafter.

7.10.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  A copy bearing a
signature that is delivered as a pdf attachment to an electronic message is
delivery for all purposes.

7.11.    Further Actions.  After the Closing, for no additional consideration
but at the expense of the requesting party, each of the parties shall execute,
acknowledge and deliver any further assignments, conveyances, releases and other
assurances, documents and instruments of transfer and assumption, and each shall
provide the other with full access to such records, reasonably requested by the
other party for the purpose of assigning, transferring, granting, conveying and
confirming Buyer’s ownership of the Acquired Assets, or as reasonably requested
by Seller in connection with Seller’s tax, financial or other business purposes.

7.12.    Survival.  The respective representations and warranties made by the
parties in Articles 3 and 4 survive the Closing.

[remainder of page intentionally left blank; signature page to follow]

﻿

 

6

--------------------------------------------------------------------------------

 

﻿

[signature page to Asset Purchase Agreement]

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

﻿

﻿

 

 

 

BUYER:

﻿

 

 

﻿

WAGZ Inc.

﻿

 

 

﻿

By:

/s/ Terry B. Anderton

﻿

Name:

Terry B. Anderton

﻿

Title:

President and CEO

﻿

 

 

﻿

 

 

﻿

SELLER:

﻿

 

 

﻿

SIGMATRON INTERNATIONAL, INC.

﻿

 

 

﻿

By:

/s/ Gary R. Fairhead

﻿

Name:

Gary R. Fairhead

﻿

Title:

President and CEO

﻿

﻿

﻿



7

--------------------------------------------------------------------------------